Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Information Disclosure Statement submitted by Applicant on June 10, 2020 has been received and fully considered.

Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is JAIN et al. (U.S. Patent No. 10,073,733).  JAIN et al. discloses an in-memory computing system includes a matrix of bit cells, an address decoder, sensing circuits and corresponding bias circuits.  JAIN et al. fails to show or suggest the limitations of a plurality of computation engines, each computation engine respectively formed in a different one of a second plurality of cells, the second plurality of cells being formed from cells of the first plurality of cells, each computation engine formed at a respective row and column intersection (claims 1-10); or storing results of the plurality of in-memory functions in a respective second plurality of cells, the second plurality of cells being formed from cells of the first plurality of cells; and computationally combining the results of the plurality of in-memory functions with a respective plurality of bias values (claims 11-21).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 AM to 04:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827